UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2190


ABDUL RAHAMANI MUSAH,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of An Order of the Board of Immigration Appeals.


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Elizabeth A. Kohler Maya, BROMBERG, KOHLER MAYA & MASCHLER, PLLC,
Washington, D.C., for Petitioner. Chad A. Readler, Acting Assistant Attorney General,
Anthony P. Nicastro, Assistant Director, Jonathan Robbins, Senior Litigation Counsel,
Civil Division, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdul Rahamani Musah, a native and citizen of Ghana, petitions for review of an

order of the Board of Immigration Appeals (“Board”) denying his motion to reopen sua

sponte. We lack jurisdiction to review the Board’s refusal to exercise its sua sponte

authority to reopen and therefore dismiss the petition for review. See Mosere v. Mukasey,

552 F.3d 397, 400-01 (4th Cir. 2009). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                           2